Case 1:21-cv-22052-DPG Document 4 Entered on FLSD Docket 06/03/2021 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                   SOTHERN DISTRICT OF FLORIDA

                                          Case No.: 1:21-cv-22052-DPG
 VEDA SMITH,

         Plaintiff,
 v.

 CLIENT SERVICES, INC,

       Defendant.
 _______________________________________/

                                             MOTION TO REMAND

         Plaintiff Veda Smith (“Plaintiff”) moves to remand this case to Miami-Dade County Court.

                                                  INTRODUCTION

         Defendant Client Services, Inc. (“Defendant”) invoked the jurisdiction of this Court by

 removing the above-captioned case from Miami-Dade County Court. Defendant is not explicitly

 required to establish subject-matter jurisdiction to remove a case pursuant to 28 U.S.C. § 1441(a);

 however, whether Defendant can exercise the removal mechanism and whether subject matter

 jurisdiction exists are two separate inquires.

         As the party responsible for removing the case, Defendant bears the burden of establishing

 federal subject matter jurisdiction on a motion to remand and, more pointedly, as the party

 responsible for invoking this Court’s jurisdiction, Defendant bears the burden of establishing the

 three elements of standing, i.e., the plaintiff must have suffered an injury in fact, the defendant

 must have caused that injury, and a favorable decision must be likely to redress it. Defendant

 carries these burdens at all stages of this litigation, and at this stage, Defendant has neither satisfied

 the standing burden it now carries, nor the overarching subject matter jurisdiction burden.

         For these reasons, Plaintiff moves to remand this case for lack of subject matter jurisdiction.

                                                                                                                 PAGE | 1 of 4
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:21-cv-22052-DPG Document 4 Entered on FLSD Docket 06/03/2021 Page 2 of 4




                                                    BACKGROUND

        1.         On April 30, 2021, Plaintiff sued Defendant Miami-Dade County Court (Case No.

 2021-012061-CC-05) for violating § 1692c(b) of the Fair Debt Collection Practices (the

 “FDCPA”).

        2.         On June 02, 2021, Defendant removed Plaintiff’s lawsuit to this Court pursuant to

 28 U.S.C. § 1441(a). See D.E. 1.

                                           GOVERNING STANDARDS

        3.         “Where state and federal courts share subject matter jurisdiction, a removal statute

 may provide the procedural mechanism for transferring a case from one court to another, but the

 removal statute is not the source of subject matter jurisdiction.” Orange Cty. Water Dist. v. Unocal

 Corp., 584 F.3d 43, 49 (2d Cir. 2009).

        4.         “On a motion to remand, the removing party shoulders the burden of establishing

 federal subject-matter jurisdiction.” Bowling v. United States Bank Nat'l Ass'n, 963 F.3d 1030,

 1034 (11th Cir. 2020) (citing Conn. State Dental Ass'n v. Anthem Health Plans, Inc., 591 F.3d

 1337, 1343 (11th Cir. 2009)).

        5.         “Under settled precedent, the ‘irreducible constitutional minimum’ of standing

 consists of three elements: the plaintiff must have suffered an injury in fact, the defendant must

 have caused that injury, and a favorable decision must be likely to redress it. The party invoking

 the jurisdiction of a federal court bears the burden of establishing these elements to the

 extent required at each stage of the litigation.” Trichell v. Midland Credit Mgmt., 964 F.3d 990,

 *7 (11th Cir. 2020) (emphasis added) (citing and quoting Lujan v. Defs. of Wildlife, 504 U.S. 555,

 560-61 (1992)).




                                                                                                                  PAGE | 2 of 4
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:21-cv-22052-DPG Document 4 Entered on FLSD Docket 06/03/2021 Page 3 of 4




        6.         Pursuant to 28 U.S.C. 1447(c), “[i]f at any time before final judgment it appears

 that the district court lacks subject matter jurisdiction, the case shall be remanded.”

        7.         Pursuant to 28 U.S.C. 1447(c), “[a]n order remanding the case may require payment

 of just costs and any actual expenses, including attorney fees, incurred as a result of the removal.”

                                                       ARGUMENT

        8.         With respect to the present matter, Defendant exercised the procedural mechanism

 of 28 U.S.C. § 1441(a) to remove Plaintiff’s case from Miami-Dade County Court to this Court

 and, in so doing, invoked the jurisdiction of this Court. Indeed, Defendant is not required to

 establish the existence of subject matter jurisdiction, nor the subcategory of Article III standing,

 to exercise the removal mechanism. As the party responsible for invoking this Court’s jurisdiction

 via the procedural mechanism of 28 U.S.C. § 1441(a), however, Defendant carries both the burden

 of establishing subject matter jurisdiction for purposes of this Motion to Remand and, significantly,

 the more particularized burden of standing at this stage of the litigation.

        9.         Defendant, as the party responsible at this stage for bearing the burden of

 establishing each of the three elements of standing and the overarching burden of federal subject

 matter jurisdiction, has failed to meet these burdens.

        10.        WHEREFORE, Plaintiff, respectfully, asks this Court to remand this case to

 Miami-Dade County Court for Defendant’s failure to establish the three elements of standing, as

 well as the overarching burden of federal subject matter jurisdiction, and award Plaintiff attorney’s

 fees and costs pursuant to 28 U.S. Code § 1447(c).

                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                  PAGE | 3 of 4
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:21-cv-22052-DPG Document 4 Entered on FLSD Docket 06/03/2021 Page 4 of 4




                                   Certificate of Compliance with Local Rule 7.1

         Pursuant to Local Rule 7.1(a)(3), undersigned counsel for Plaintiff conferred with counsel

 for Defendant, of whom stated that Defendant does oppose to the relief sought herein.


         Dated: June 3, 2021
                                                                           Respectfully Submitted,

                                                                            /s/ Thomas J. Patti                              .
                                                                           JIBRAEL S. HINDI, ESQ.
                                                                           Florida Bar No.: 118259
                                                                           E-mail: jibrael@jibraellaw.com
                                                                           THOMAS J. PATTI, ESQ.
                                                                           Florida Bar No.: 118377
                                                                           E-mail: tom@jibraellaw.com
                                                                           The Law Offices of Jibrael S. Hindi
                                                                           110 SE 6th Street, Suite 1744
                                                                           Fort Lauderdale, Florida 33301
                                                                           Phone: 954-907-1136
                                                                           Fax:      855-529-9540

                                                                           COUNSEL FOR PLAINTIFF


                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on June 3, 2021, the foregoing was electronically

 filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

 filing to all counsel of record.

                                                                           /s/ Thomas J. Patti                          .
                                                                           THOMAS J. PATTI, ESQ.
                                                                           Florida Bar No.: 118377




                                                                                                                 PAGE | 4 of 4
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
